Title: Petition to the New York Legislature, [4 February 1784]
From: Hamilton, Alexander
To: New York Legislature


[New York, February 4, 1784]
To The Honorable The Representatives of the State of New York
In Senate and Assembly
The Memorial and Petition of Alexander Hamilton humbly sheweth
That Your Memorialist early in the year 1776 entered into the service of this State having been previously a resident therein, in the command of a company of Artillery raised for its particular defence, and continued in the command of that company till 1777 when he was called by His Excellency General Washington to occupy a place in his family; in which station he acted ’till the year 1781.
That he made the campaign of 1781 at the head of a corps of light infantry, composed principally of the troops of this state; after which he obtained leave of absence from the Commander in Chief; the situation of public affairs then affording no probability of future activity in the military line.
That though he retained his rank in the army to be ready to return into military service, if any unforeseen change of circumstances should still require exertions in that line; yet from scruples of delicacy, he voluntarily relinquished his pay from the end of the year 1781 and with it his right to half pay and other allowances made to officers after the war.
That by a settlement of his account of pay and subsistence to that period, there was found a ballance due him of three thousand five hundred and twenty five dollars; of which there still remains due Two thousand Eight hundred and twenty dollars; for which he has a certificate from the treasury of the United States.
Your Memorialist observing the delays and obstacles that occur in any Continental provision for the payment of public debts is induced to pray that the Honorable the Legislature would be pleased to grant him in lieu of his present certificate securities similar to those which have been given to the officers in general, who were previous to the war citizens of this state; which prayer he flatters himself will be the more readily granted, not only as there remain very few who have not already been comprehended in the provisions made by the state but as the sacrifice already mentioned of so large a part of his claims upon the public encourages him to expect, that he will not be left as to the residue, upon a worse footing than the generality of his fellow citizens in the same circumstances.
With full confidence in the equity and generosity of the Legislature Your Memorialist respectfully submits his prayer.

Alexander Hamilton
New York 4th. of February 1784

